Exhibit 10.1
TELEDYNE TECHNOLOGIES INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN
As effective as of November 29, 1999 as
Amended and Restated as of December 31, 2004.

 



--------------------------------------------------------------------------------



 



1   Purpose. The Teledyne Technologies Incorporated Executive Deferred
Compensation Plan, formerly known as the Allegheny Teledyne Incorporated
Executive Deferred Compensation Plan which in turn was the successor to the
Teledyne, Inc. Executive Deferred Compensation Plan, is an unfunded plan
maintained for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Effective for benefits accrued after
December 31, 2004, the Plan was amended and restated to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) by
(i) grandfathering all benefits accrued prior to January 1, 2005 under the rules
in effect under the Plan prior to the 2004 amendment and restatement and
(ii) complying the election and repayment provisions for benefits accrued on or
after January 1, 2005 to comply with Section 409A of the Code.
2   Definitions.
     2.1 “Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with (1) the portion of the
Participant’s Salary that he elects to defer, (2) the portion of the
Participant’s Bonus that he elects to defer, (3) portions of the Participant’s
account balance under the Prior Plan and (4) earnings on such amounts. Effective
for benefits accrued on and after January 1, 2005, the Administrator shall keep
separate subaccounts for benefits accrued prior to January 1, 2005 and benefits
accrued on and after January 1, 2005.
     2.2 “Beneficiary” shall mean the Participant’s spouse or, if the
Participant has no spouse or the spouse consents in writing in the presence of a
notary public, the person or persons, trustee, or other legal entity or entities
last designated by the Participant on a form approved for such purpose to
receive the benefits specified hereunder in the event of the Participant’s
death. If the Participant has not designated a beneficiary or if no person
designated as a beneficiary survives the Participant, the payment of the
Participant’s benefits under this Plan following his death shall be made (a) to
the Participant’s spouse, if living, (b) if his spouse is not then living, to
his then living issue by right of representation, (c) if neither his spouse nor
his issue are then living, to his then living parents, or (d) if none of the
above are then living, to his estate. Notwithstanding the foregoing, the
Beneficiary of an Insurable Participant under the Plan must be the same as the
beneficiary designated with respect to the benefit provided under Article 8
hereof if the Insurable Participant dies prior to his Payment Eligibility Date.
     2.3 “Bonus” shall mean the award or awards payable (i) under the Teledyne
Technologies Incorporated Annual Incentive Plan (or the comparable annual
incentive plan of a subsidiary, if applicable, and any predecessor or successor
program to any such annual incentive plan) or (ii) as a special bonus under a
written employment agreement between the Company or a subsidiary and a
Participant.
     2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.
     2.5 “Committee” shall mean the administrative committee appointed pursuant
to Section 9.1 of the Plan.

 



--------------------------------------------------------------------------------



 



     2.6 “Company” shall mean Teledyne Technologies Incorporated, a Delaware
corporation, and any corporation which is a member of a controlled group of
corporations that includes the Corporation (within the meaning of Code
Section 414(c)) of the Code, unless the context requires otherwise.
     2.7 “Compensation” shall mean the Salary and Bonus paid by the Company to a
Participant.
     2.8 “Disability” shall mean, with respect to a Member, any medically
determinable physical or mental impairment that can be expected to result in
death or be expected to last for a continuous period of not less than 12 months,
by reason of which:

  (a)   The Participant is unable to engage in any substantial gainful activity;
or     (b)   The Participant is receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.

     2.9 “Effective Date” shall mean November 29, 1999 and as amended and
restated December 31, 2004.
     2.10 “Eligible Employee” shall mean:
     2.10.1 For a Plan Year other than the Plan Years described in
Sections 2.11.2, 2.11.3 and 2.11.4, each employee of the Company who: (a) as of
December 1 of the preceding Plan Year holds the title of president of an
operating company; or (b) received Compensation during the preceding Plan Year
at least equal to $100,000.
     2.10.2 For the first Plan Year of the Plan, each employee of the Company
who: (a) as of the Effective Date holds the title of president of an operating
company; or (b) for employees of Teledyne, Inc. who were participants in the
Plan prior to July 9, 1998, received or is expected to receive Compensation
during the applicable calendar year at least equal to the amount specified in
Section 414(q)(1)(B) of the Code, as such amount is adjusted for such calendar
year by the Secretary of the Treasury for increases in the cost of living.
     2.10.3 For any Plan Year beginning after the Effective Date which includes
an employee’s date of hire, each employee of the Company who: (a) as of the
employee’s date of hire holds the title of president of an operating company; or
(b) receives Compensation during such Plan Year at least equal to $100,000. For
purposes of this Section 2.11.4 only, Compensation shall include Salary that
would be paid if the employee’s Salary were paid for the full Plan Year, and
shall include a Bonus, if any, that would have been paid at 100% of the target
bonus amount for performance during said Plan Year.
     2.11 “Fund” or “Funds” shall mean one or more of the mutual funds,
investment portfolios or contracts selected by the Committee pursuant to
Section 4.2.2.

-2-



--------------------------------------------------------------------------------



 



     2.12 “Initial Election Period” shall mean the first thirty days after the
10th day of the month next following the date of hire.
     2.13 “Insurable Participant” shall mean a Participant who satisfies
underwriting standards for the issuance of life insurance determined by the
insurance company selected by the Company to provide the pre-distribution death
benefit described in Article 8.
     2.14 “Interest Rate” shall mean, for each Fund, an amount equal to the net
rate, expressed as a percent, of gain or loss on the assets of such Fund during
a month, reduced for calendar years beginning before December 31, 1998, with
respect to Funds selected by Insurable Participants, by .0833 percent. If a
Participant satisfied the definition of an Insurable Participant (as set forth
in Section 2.14) prior to December 31, 1998 but at the time he becomes a
Participant, but fails to satisfy such definition thereafter, the .0833 percent
reduction described in the preceding sentence shall apply only to that portion
of the net rate of gain or loss credited to the Participant’s Account as:
          (1) the Participant’s Account balance on the last of the month in
which such failure occurs bears to
          (2) the Participant’s Account balance on the last day of the month
preceding the month for which such gain or loss is allocated.
     Effective January 1, 1999, the Interest Rate shall be, for each Fund, the
net rate, expressed as a percent, of gain or loss on the assets of such Fund for
the applicable period.
     2.15 “Key Employee” shall mean a Key Employee as determined under Section
416(i) of the Code (determined without regard to subsection 416(i)(5) thereof).
Without limiting the foregoing, the term Key Employee shall include (i) an
officer of the Employer having annual compensation greater than $130,000 (or
such greater amount as may be in effect under Section 416(i)(1)(A)(i) of the
Code, (ii) a five percent owner of the Employer (as that term is defined in
Section 416(i)(B) of the Code), or (iii) a one percent owner of the Employer (as
that term is defined in Section 416(i)(B) of the Code) at any time during the
twelve (12) month period ending on the January 1st of a relevant year and such
person shall continue to be regarded as a Key Employee for the 16 month period
following that January 1st.
     2.16 “Participant” shall mean any Eligible Employee who, prior to the
Effective Date, has not announced his intention to retire and who (a) elects to
defer Compensation in accordance with Section 4.1, or (b) has an account balance
under the Prior Plan.
     2.17 “Payment Eligibility Date” shall mean the date selected by an Eligible
Employee on his or her Deferred Election form with respect to compensation
deferred for a given Plan Year, provided, however, (i) if a distribution is
elected for after the applicable of the Participant’s Separation from Service or
death, the Participant may choose only from a lump sum or quarterly payments
over 5, 10 or 15 years and, with respect to benefits accrued on or after
January 1, 2005, beginning no later than three months after the last day of the
calendar quarter in which the individual’s Separation from Service occurs and
such election must be made prior to the first day of the calendar year in which
the benefits are accrued and (ii) if a distribution is elected for prior to the
applicable of the Participant’s Separation from Service or death, such election
may not be

-3-



--------------------------------------------------------------------------------



 



made for a date before the end of the Plan Year which is three calendar years
after the end of the Plan Year for which such election is made. In the event no
election is made, the Payment Eligibility Date shall be made in a lump sum two
and one half months after the end of the calendar quarter in which a Participant
has a Separation from Service or dies. A Participant receiving benefits under
the Company’s short-term disability plan or on an approved leave of absence
shall not be deemed to have terminated employment (Separation from Employment on
or after January 1, 2005) for purposes of the Plan. For benefits accrued on or
after January 1, 2005, the payment shall be deferred by six months from
Separation from Service for all Participants.
     2.18 “Plan” shall mean the Teledyne Technologies Incorporated Executive
Deferred Compensation Plan as set forth herein, or as amended from time to time.
The Plan was formerly known as the Allegheny Teledyne Incorporated Executive
Deferred Compensation Plan which in turn was the successor plan to the Teledyne,
Inc. Executive Deferred Compensation Plan.
     2.19 “Plan Year” shall mean the calendar year, except that the initial Plan
Year shall be the period from the Effective Date through December 31, 1999.
     2.20 “Prior Plan” shall mean the nonqualified plan or arrangement
maintained by the Company for deferral of bonuses prior to the Effective Date.
     2.21 “Retirement” shall mean the date as of which a Participant commences
to receive a benefit under a pension plan maintained by the Company, the date as
of which a Participant commences to receive disability benefits under the
Company’s long-term disability plan or, in the case of a Participant who is not
entitled to benefits under the Company’s long-term disability plan, the date the
Committee determines is the first date the Participant satisfies the definition
of disability set forth in that plan.
     2.22 “Salary” shall mean the base rate of pay that an employee is entitled
to receive for services rendered to the Company.
     2.23 “Separation from Service” shall mean a separation from Service as
defined in Section 409A of the Code, including an employee’s death, Disability
or retirement or other termination of employment without reasonable anticipation
of providing services to the Corporation thereafter.
     2.24 “Specified Employee” shall mean a Key Employee as of the date of the
Key Employee’s Separation from Service if the Company is then a publicly held
company within the meaning of Section 409A of the Code.
     2.25 “Unforeseen Emergency” shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant which would result in
severe financial hardship to the Participant and which itself results from:
     (a) a sudden and unexpected illness or accident of the Participant or a
dependent of the Participant;
     (b) a loss of the Participant’s property due to casualty; or

-4-



--------------------------------------------------------------------------------



 



     (c) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant,
all as determined in the discretion of the Committee or its delegate.
     2.26 “Vice President of Human Resources” shall mean the individual
appointed to such position or the equivalent position or title by the Company or
such other person or title as the Committee may from time to time designate.
3   Participation. An Eligible Employee who, prior to the Effective Date, has
not announced his intention to retire shall become a Participant in the Plan on
(a) the first day of the first pay period for which he elects to defer a portion
of his Compensation in accordance with Section 4.1, or (b) the Effective Date if
he has an account balance under the Prior Plan.
4   Deferral Elections.
     4.1 Elections to Defer Compensation. For calendar years beginning on or
after January 1, 1999, an Eligible Employee may elect to defer, in increments of
1% and subject to the limitation set forth herein (including the 5% minimum
deferral), a portion of his or her Salary and, separately, a portion of his or
her Bonus for the calendar year following the calendar year in which a written
election, on a form approved by the Vice President of Human Resources or his or
her designee, to defer Salary and/or Bonus is delivered to the Vice President of
Human Resources or his or her designee. An election to defer Salary shall apply
only to Salary and an election to defer Bonus shall apply only to Bonus.
Separate elections shall be required for Salary and Bonus deferrals. Each
election to defer Salary and/or Bonus shall be effective for only the next
succeeding calendar year, shall expire on the last day of the calendar year next
following its delivery and shall specify the Participant’s elections as to
distribution time and form from among those then permitted under the Plan. No
election for either Salary or Bonus may be for less than 5% of the Salary or
Bonus payment, respectively, and no election shall exceed an amount which would
prevent the Eligible Employee from making required or elected contributions
under employee benefit plans or to have required federal, state and local income
or payroll tax payments made or such other amounts as determined appropriate by
the Committee. An election to defer Salary or Bonus with respect to services
rendered during a calendar year must be filed with the Vice President of Human
Resources or his or her designee on or before December 1 of the preceding
calendar year. For calendar years ending before January 1, 1999, deferrals shall
be governed by the Plan as in effect as of that date. All elections shall be in
percentages and no election may specify a dollar amount, provided, however, for
enrollments prior to 2010, dollar amount elections shall be allowed.
     4.1.1 Initial Election Period. Each Eligible Employee may elect to defer
Salary (but not Bonus after 2008) during the calendar year in which he or she
first becomes an Eligible Employee by filing with the Vice President of Human
Resources or his or her designee an election, on a form provided by the
Committee, no later than the last day of his or her Initial Election Period. An
election to defer Compensation during the Initial Election Period shall be
effective with respect to payroll periods including payments of the
Participant’s Salary earned as soon as administratively feasible after the
election is

-5-



--------------------------------------------------------------------------------



 



properly filed. Bonus earned with respect to the first year in which a person
first becomes an Eligible Employee shall not be deferred.
     4.1.2 Elections other than Elections during the Initial Election Period.
Subject to the limitations of Section 4.1.1 above, any Eligible Employee who
fails to elect to defer Salary during his or her Initial Election Period may
subsequently elect to defer Compensation (either Salary or Bonus or both), and
any Eligible Employee who has terminated a prior Salary deferral election may
elect to again defer Salary, by filing with the Vice President of Human
Resources or his or her designee an election, on a form provided by the
Committee, to defer Compensation as described in Section 4.1.1 above. An
election to defer Salary payable during a calendar year must be filed with the
Vice President of Human Resources or his or her designee on or before the
December 1st of the calendar year preceding calendar year in which such amounts
are earned. An election to defer Bonus payable with respect to services rendered
during a calendar year must be filed with the Vice President of Human Resources
or his or her designee on or before the December 1st of the calendar year
preceding calendar year for which the Bonus is earned.
     4.2 Duration of Elections.
     4.2.1 Duration of Salary Deferral Election. Any Salary Deferral Election
made under Section 4.1.1 or Section 4.1.2 shall remain in effect,
notwithstanding any change in the Participant’s Salary, until changed or
terminated in accordance with the terms of this Section 4.2; provided, however,
that such election shall terminate for any Plan Year for which the Participant
is not an Eligible Employee. For calendar years ending on or before December 31,
2004, a Participant could increase, decrease or terminate his or her Salary
deferral election with respect to Salary earned during a calendar year by filing
a new election, in accordance with the terms of this Section 4.2, with the Vice
President of Human Resources or his or her designee on or before December 1 of
the preceding calendar year. Effective for calendar years beginning on or after
January 1, 2005, changes to elections to defer Salary cannot be effective until
the first day of the next following calendar year.
     4.2.2 Duration of Bonus Deferral Election. Any Bonus deferral election made
under Section 4.1.2 or Section 4.1.3 shall be irrevocable and shall apply only
to the Bonus payable with respect to services performed during the calendar year
for which the election is made. For each subsequent calendar year, an Eligible
Employee must make a new election, subject to the limitations set forth in this
Section 4.1, to defer a percentage of his or her Bonus. Such election shall be
on forms provided by the Committee and shall be filed with the Vice President of
Human Resources or his or her designee on or before December 1 of the calendar
year preceding the calendar year in which the services that are to result in the
Bonus are performed.
     4.2.3 Extension of Election Deadline. Notwithstanding the foregoing
provisions of this Section 4.2, the Committee may extend the deadline for filing
elections set forth herein from December 1 of a particular calendar year as the
Committee shall determine but not beyond the last day of that calendar year and
applicable only to compensation to

-6-



--------------------------------------------------------------------------------



 



be earned in the following calendar year. The Committee shall give notice of
such extension to all Eligible Employees.
     4.3 Investment Elections.
     4.3.1 Investment Options. The Committee shall select from time to time the
types of mutual funds, investment portfolios underlying universal life products
or contracts in which Participants’ Accounts shall be deemed to be invested. At
the time an Eligible Employee first becomes a Participant, the Participant shall
file with the Vice President of Human Resources or his or her designee a form
provided by the Committee designating which of such types of mutual funds,
investment portfolios or contracts the Participant’s Account shall be deemed to
be invested in for purposes of determining the amount of earnings to be credited
to such Account. In making the designation pursuant to this Section 4.3.1, the
Participant may specify that all or any portion of his Account, designated in
whole percentages, be deemed to be invested in one or more of the types of
mutual funds, investment portfolios or contracts selected by the Committee. A
Participant may change monthly the designation made under this Section 4.3.1 by
filing with the Vice President of Human Resources or his or her designee an
election, on a form provided by the Committee, at any time during a month, with
such change to be effective as of the first day of the month immediately
succeeding the date on which such form is filed. If a Participant fails to elect
a type of fund under this Section 4.3.1, or any prior election is not then
effective, his or her Account shall be invested in the then available fund or
contract that approximates a money market fund. If a Participant who receives
allocations to his Account only pursuant to Sections 5.3 and 5.4 fails to elect
a type of fund under this Section 4.3.1, he shall be deemed to have elected the
fund or contract that most nearly approximates a money market fund.
     4.3.2 Committee Selection of Funds. Although the Participant may designate
the type of mutual funds, investment portfolios or contracts pursuant to
Section 4.2.1, the Committee shall select from time to time, in its sole
discretion, a commercially available fund, portfolio or contract of each of the
types selected pursuant to Section 4.2.1 to be the Funds. The Interest Rate of
each such Fund shall be used to determine the amount of earnings to be credited
to Participants’ Accounts under Section 5.4.
5   Participant Accounts. The Committee shall establish and maintain an Account
for each Participant under the Plan. Each Participant’s Account shall be further
divided into separate subaccounts (“subaccounts”), each of which corresponds to
a mutual fund, investment portfolio or contract elected by the Participant in
accordance with Section 4.2. A Participant’s Account shall be credited as
follows:
     5.1 Salary Credits. As of the last day of each month, the Committee shall
credit the subaccounts of the Participant’s Account with an amount equal to
Salary deferred by the Participant during each pay period ending in that month
in accordance with the Participant’s election under Section 4.2; that is, the
portion of the Participant’s deferred Salary that the Participant has elected to
be deemed to be invested in a certain type of Fund shall be credited to the
subaccount corresponding to that Fund.

-7-



--------------------------------------------------------------------------------



 



     5.2 Bonus Credits. As of the last day of the month in which the Bonus is
payable, the Committee shall credit the subaccounts of the Participant’s Account
with an amount equal to the portion of the Bonus deferred by the Participant in
accordance with the Participant’s election under Section 4.2; that is, the
portion of the Participant’s deferred Bonus that the Participant has elected to
be deemed to be invested in a particular type of Fund shall be credited to the
subaccount corresponding to that Fund.
     5.3 Prior Plan Credits. As of the Effective Date, the Committee shall
credit the subaccounts of the Participant’s Account with an amount equal to the
Participant’s account under the Prior Plan as of the Effective Date.
     5.4 Earnings Credits. As of the last day of each month in which any amount
remains credited to a Participant’s Account, each subaccount of a Participant’s
Account shall be credited with earnings in an amount equal to that determined by
multiplying the balance credited to such subaccount as of the last day of the
preceding month by the Interest Rate for that month for the corresponding Fund
selected by the Company pursuant to Section 4.2.2. All distributions shall be
valued as of the December 31st of the calendar year prior to the calendar year
in which the distribution is due.
6   Vesting. A Participant’s Account shall be 100 percent vested at all times.
7   Distributions.
     7.1 Amount and Time of Distribution.
     7.1.1 Payment as of Payment Eligibility Date. Each Participant (or, in the
case of his death, his Beneficiary) shall be entitled to receive a distribution
of benefits under this Plan as soon as practicable following the date determined
under this article. The amount payable to a Participant shall be the determined
based on the form of payment elected and the amount credited to the
Participant’s Account valued as of the last day of the month immediately
preceding the due date of a payment.
     7.1.2 Payment Prior to Payment Eligibility Date. For benefits accrued prior
to December 31, 2004 (and not for benefits accrued on or after January 1, 2005),
a Participant may elect by filing with the Vice President of Human Resources or
his or her designee on a form approved for such purpose to receive an amount
equal to ninety percent of his Account balance at any time prior to his Payment
Eligibility Date. If the Participant makes an election described in this
Section 7.1.2: the balance of the Participant’s Account accrued prior to
December 31, 2004 not distributed to the Participant shall be forfeited to the
Company; the amount of the benefits accrued prior to December 31, 2004 to which
he is entitled under this Section 7.1.2 shall be distributed to the Participant
in a single lump sum within thirty days following such election’s valuation
under this Plan.
     7.2 Form and Timing of Distribution.
     7.2.1 Pre-Retirement Distributions. If a Participant’s Payment Eligibility
Date occurs prior to the date of his Separation from Service or Retirement, the
Participant’s

-8-



--------------------------------------------------------------------------------



 



Account shall be paid to such Participant in the form of a single lump sum paid
as soon as administratively feasible following the Payment Eligibility Date but
no later than the later of (i) the last day of the calendar year in which the
Payment Eligibility Date occurs or (ii) the 15th day of the third month after
the Payment Eligibility Date.
     7.2.2 Post-Retirement Distributions. If a Participant’s Payment Eligibility
Date occurs on or after the date of his Separation from Service or Retirement,
the Participant’s Account shall be paid to such Participant or, in the event of
the Participant’s death on or after his Payment Eligibility Date, his
Beneficiary in the form of a lump sum unless an alternate form of distribution
is elected by the Participant on the election form filed at the time amounts are
deferred. Any lump sum shall be paid and any alternate form of distribution
commenced as soon as administratively feasible, for amounts accrued on or before
December 31, 2004, following the Payment Eligibility Date and, for benefits
accrued on or after January 1, 2005, after the 180th day following the Payment
Eligibility Date but no later than the later of (i) the last day of the calendar
year in which the 180th day following the payment Eligibility Date occurs or
(ii) the 15th day of the third month following the 180th day after the Payment
Eligibility Date.
     7.2.3 Election of Optional Form of Distributions or Unforeseen Emergency.
          7.2.3.1 Optional Form of Distribution. Notwithstanding the provisions
of Section 7.2.2, a Participant whose Payment Eligibility Date occurs on or
after the date of his Separation from Service or Retirement may elect to receive
distribution of his Account balance accrued on or before December 31, 2004 in a
single lump sum, twenty quarterly installments, forty quarterly installments or
sixty quarterly installments provided that the elections made in the calendar
year that is at least one year prior to his Payment Eligibility Date, the Vice
President of Human Resources or his or her designee receives from the
Participant a notice, on a form approved for such purpose, that the Participant
elects to receive payment in one of such optional forms and, for benefits
accrued on and after January 1, 2005, an optional form of benefits may be
elected if elected in writing on or before December 31, 2008. Any election made
pursuant to this Section 7.2.3 may be revoked with respect to benefits accrued
on or before December 31, 2004 (and not for benefits accrued on or after
January 1, 2005) by filing notice of such revocation with the Vice President of
Human Resources or his or her designee on or before the date which is one year
prior to the Participant’s Payment Eligibility Date. No more than two elections
under this Section 7.2.3 may be made by any single Participant per Plan Year.
          7.2.3.2 Unforeseeable Emergency. A Participant may withdraw an amount
necessary to satisfy an Unforeseeable Emergency. If the Committee approves an
application for an Unforeseeable Emergency distribution, the Participant shall
be prohibited from making deferrals for the remainder of the calendar year in
which such Unforeseeable Emergency occurs.
     7.2.4 Method for Calculating Installments. If a Participant or Beneficiary
receives payment of his Account balance in installments pursuant to
Section 7.2.2 or 7.2.3, the amount of each quarterly installment payable during
the Plan Year which

-9-



--------------------------------------------------------------------------------



 



includes the Participant’s Payment Eligibility Date shall equal the
Participant’s Account balance on the Payment Eligibility Date divided by the
total number of installments the Participant or Beneficiary is scheduled to
receive. The amount of each quarterly installment payable during each succeeding
Plan Year, other than the last Plan Year in which the Participant or Beneficiary
receives installment payments under the Plan, shall equal the Participant’s
Account balance on September 30 of the preceding Plan Year divided by the number
of installments remaining to be paid after the last day of such preceding Plan
Year. The amount of each quarterly installment payable during the last Plan Year
in which the Participant or Beneficiary receives installment payments under the
Plan shall equal the Participant’s Account balance on the last day of the second
preceding calendar quarter divided by the number of installments remaining to be
paid after the last day of the preceding calendar quarter, except that the final
quarterly installment shall be equal to the remaining balance in the
Participant’s Account.
     7.2.5 Small Account Balances. Notwithstanding any other provision of this
Section 7.2, if a Participant’s Account balance on his Payment Eligibility Date
is $30,000 or less, such Account balance shall be paid in a single lump sum.
     7.3 Benefits Accrued Before January 1, 2004. Notwithstanding Section 7.2.1
and 7.2.2, a Participant may elect to have his benefit accrued before January 1,
2005 as soon as administratively feasible after the Payment Eligibility Date.
8   Pre-Distribution Death Benefit.
     8.1 Amount of Benefit. The Company shall own and maintain one or more life
insurance policies on the life of each Insurable Participant (collectively, the
“Policy”) each with a death benefit no less than the death benefit payable under
this Section 8.1. Until an employee of the Company (other than a Participant who
has already been determined not to be an Insurable Participant) completes an
application for the Policy, any deferral election is made by the employee
pursuant to Article 4 hereof shall be void. If an Insurable Participant shall
die at least sixty days following the first day of the month in which
allocations pursuant to Article 5 of the Plan are first made to his Account and
prior to his Payment Eligibility Date, his Beneficiary shall receive directly
from the insurance company issuing the Policy in a single lump sum an amount
equal the lesser of (a) or (b), where (a) equals the greatest of (i) the amount
of insurance coverage in effect on December 31, 1998, (ii) the Participant’s
Account balance as of a relevant time or (iii) $1,000,000 and (b) equals the
greater of: (i) ten times the amounts allocated to the Insurable Participant’s
Account pursuant to Sections 5.1 and/or 5.2 during the first twelve months in
which the Insurable Participant receives allocations to his Account; or (ii) two
times the Insurable Participant’s Account balance as of his date of death if the
Insurable Participant has not attained age 56 at the date of death or, if the
Insurable Participant is age 56 or older at death, 1.5 times the Insurable
Participant’s Account balance as of his date of death.
     8.2 Other Rules.
     8.2.1 Reduction of Account Balance. Notwithstanding anything contained
herein to the contrary, any benefits otherwise payable with respect to an
Insurable

-10-



--------------------------------------------------------------------------------



 



Participant under this Plan shall be reduced by the value of benefits received
by the Insurable Participant’s Beneficiary under the Policy.
     8.2.2 Death on or After Payment Eligibility Date. If an Insurable
Participant shall die on or after his Payment Eligibility Date, his Beneficiary
shall receive no benefits under the Policy and any death benefits thereunder
shall be paid to the Company.
     8.2.3 Effect of Account Distribution Prior to Payment Eligibility Date. If
an Insurable Participant receives a distribution pursuant to Section 7.1.2, for
purposes of Section 8.1.1, the first twelve months in which he receives
allocations to his Account shall be deemed to be the first Plan Year after such
distribution in which he receives allocations under Section 5.1 or 5.2 and, for
purposes of Section 8.1.2, the Insurable Participant’s Account shall include
only amounts allocated to the Insurable Participant’s Account following such
distribution and prior to his date of death.
     8.2.4 Death Prior to Eligibility for Pre-Distribution Death Benefit. If a
Participant should die before completing the sixty-day eligibility period for
the pre-distribution death benefit set forth in Section 8.1, his Beneficiary
shall receive only the balance in the Participant’s Account as of the
Participant’s Payment Eligibility Date.
     8.2.5 Failure to Remain Insurable. Notwithstanding the foregoing provisions
of this Article 8, if a Participant satisfies the definition of an Insurable
Participant (as set forth in Section 2.14) at the time he becomes a Participant,
but fails to satisfy such definition thereafter, the pre-distribution death
benefit payable to the Participant’s Beneficiary shall equal the lesser of:
          (1) the pre-distribution death benefit determined under the foregoing
provisions of this Article 8; or
          (2) the death benefit under the Policy payable to the Participant’s
Beneficiary at the time the Participant fails to satisfy the definition of an
Insurable Participant.
9   Administration.
     9.1 Committee Action. The Plan shall be administered by the Committee,
consisting of at least three members, appointed by and holding office at the
pleasure of the Personnel and Compensation Committee of the Board of Directors
of the Company or, in the absence of a specific designation by the Personnel and
Compensation Committee of the Board of Directors of the Company, the Plan
Administrative Committee of the Company as then constituted. The Committee shall
act at meetings by an affirmative vote of a majority of the members of the
Committee. Any action permitted to be taken at a meeting may be taken without a
meeting if a written consent to the action is signed by all members of the
Committee and such written consent is filed with the minutes of the proceedings
of the Committee. A member of the Committee shall not vote or act upon any
matter which relates solely to himself as a Participant. The Chairman or any
other member or members of the Committee designated by the Chairman may execute
any certificate or other written direction on behalf of the Committee.

-11-



--------------------------------------------------------------------------------



 



     9.2 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:
     9.2.1 To determine all questions relating to the eligibility of employees
to participate;
     9.2.2 To construe and interpret the terms and provisions of this Plan;
     9.2.3 To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
     9.2.4 To maintain all records that may be necessary for the administration
of the Plan;
     9.2.5 To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
     9.2.6 To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and
     9.2.7 To appoint a plan administrator or, any other agent, and to delegate
to such person such powers and duties in connection with the administration of
the Plan as the Committee may from time to time prescribe.
     9.3 Construction and Interpretation. The Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan. The Committee shall construe and interpret the Plan at all times to
comply with Section 409A of the Code.
     9.4 Information. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other cause of
termination, and such other pertinent facts as the Committee may require.
     9.5 Compensation, Expenses and Indemnity.
     9.5.1 The members of the Committee shall serve without compensation for
their services hereunder.
     9.5.2 The Committee is authorized at the expense of the Company to employ
such legal counsel as it may deem advisable to assist in the performance of its
duties

-12-



--------------------------------------------------------------------------------



 



hereunder. Expenses and fees in connection with the administration of the Plan
shall be paid by the Company.
     9.5.3 The Company shall indemnify and save harmless the Committee and each
member thereof, and the Chief Financial Officer, the Vice President of Human
Resources or his or her designee, and any delegate of the Committee who is an
employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims, arising out
of their discharge of responsibilities under or incident to the Plan, other than
expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under applicable law.
     9.6 Quarterly Statements. Under procedures established by the Committee, a
Participant shall receive quarterly statements with respect to such
Participant’s Account.
10  Miscellaneous.
     10.1 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. The
Plan is intended to be unfunded for tax purposes and for purposes of Title I of
ERISA.
     10.2 Restriction Against Assignment. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or corporation. No part of a Participant’s Account shall be
liable for the debts, contracts, or engagements of any Participant, his
Beneficiary, or successors in interest, nor shall a Participant’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever.
     10.3 No Right to Continued Employment. Neither an employee’s participation
in the Plan, nor his rights to his Account shall confer upon such employee any
right with respect to continuance of employment by or receipt of Bonuses from
the Company, nor shall such items interfere in any way with the right of the
Company to terminate such employee’s employment or alter such employee’s
Compensation at any time.
     10.4 Withholding. There shall be deducted from each payment made under the
Plan or, if such payment is not large enough, from any other funds payable to
the Participant, all taxes which the Company determines are required to be
withheld with respect to such payment under

-13-



--------------------------------------------------------------------------------



 



the Plan. The Company shall have the right to reduce any payment by the amount
of cash sufficient to provide the amount of said taxes.
     10.5 Amendment, Modification, Suspension or Termination. The Committee may
at any time amend, modify, suspend or terminate the Plan in whole or in part,
subject to ratification by the Personnel and Compensation Committee of the
Company’s Board of Directors, except that no amendment, modification, suspension
or termination shall reduce any amounts then credited to a Participant’s
Account. The Company shall provide notice of such action to all Participants and
Beneficiaries of deceased Participants. In the event that one or more
subsidiaries of the Company are spun off to shareholders of the Company and a
spun off company agrees to sponsor a plan substantially similar to this Plan,
the Company may, in its discretion, cause a transfer of all, but not less than
all, liabilities with respect to employees of such new company to the new plan
adopted by that new company and, upon such transfer, the Company shall be
released of liability with respect to employees of the new company with respect
to whom liabilities have been transferred.
     10.6 Governing Law. Except to the extent that it is preempted by federal
law, this Plan shall be construed, governed and administered in accordance with
the laws of the State of Delaware.
     10.7 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan, including but not
limited to any payment from an insurance company, shall, to the extent thereof,
be in full satisfaction of all claims under the Plan against the Committee and
the Company. Any payment, whether by the Company or an insurance company, to a
Participant or the Participant’s Beneficiary of an amount described in
Section 5.3 shall, to the extent thereof, be in full satisfaction of all claims
to such amount which the Participant or his Beneficiary or any beneficiary
designated in accordance with the Prior Plan may have against the Company or any
other person under the Prior Plan. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.
     10.8 Payments on Behalf of Minors. In the event that any amount becomes
payable under the Plan to a minor or a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made only to the conservator or the guardian of the estate of such person
appointed by a court of competent jurisdiction or such other person or in such
other manner as the Committee determines is necessary to assure that the payment
will legally discharge the Plan’s obligation to such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.
     10.9 Miscellaneous. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine or feminine, singular or plural, as
the identity of the person or persons may require. The headings used in this
Plan are for convenience only and shall not be construed in interpreting this
Plan.

-14-



--------------------------------------------------------------------------------



 



To record the due adoption of this Amended and Restated Plan as of December 31,
2004, the Company has caused its execution by its duly authorized officer.

            TELEDYNE TECHNOLOGIES INCORPORATED

      By:           Title          Date:       

-15-